ACCEPTED
                                                                                                      14-14-00541-CR
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 6/22/2015 6:48:16 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                        NO. 14-14-00540-CR
                                        NO. 14-14-00541-CR
                                        NO. 14-14-00542-CR
                                                                             FILED IN
                                                                      14th COURT OF APPEALS
SCOTT ALLEN WILLIS, III                           §       IN THE COURT OFHOUSTON,
                                                                           APPEALS   TEXAS
                                                  §                   6/22/2015 6:48:16 AM
VS.                                               §                   CHRISTOPHER
                                                        FOURTEENTH JUDICIAL           A. PRINE
                                                                                DISTRICT
                                                  §                            Clerk
THE STATE OF TEXAS                                §             HOUSTON, TEXAS


             NOTICE OF COMPLIANCE WITH RULE 48.4, TEX. R. APP. PROC.

        COMES NOW David W. Barlow, attorney of record for Appellant, and in accordance with

Rule 48.4 of the Texas Rules of Appellate Procedure, hereby files this notice of compliance

therewith.

                                                  I.

        This Honorable Court handed down an opinion herein on June 9, 2015.

                                                 II.

        Counsel for Appellant mailed a copy of the Court’s opinion, along with a letter advising him

of his right to file a Petition for Discretionary Review pursuant to Rule 68, Tex. R. App Proc., to

Appellant at his last known address by certified mail, return receipt requested. Counsel has received

the return receipt showing when and by whom counsel’s aforementioned letter was received. A copy

of the receipt is attached hereto in the condition in which it was returned.

                                                 III.

        Pursuant to Rule 48.4, Tex. R. App. Proc., counsel herein requests this notice of compliance

be filed in this Honorable Court’s record of the appeal.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays for this notice be

filed in the appellate record of this appeal.
                                                     Respectfully submitted,

                                                      /s/ David W. Barlow
                                                     DAVID W. BARLOW
                                                     ATTORNEY FOR APPELLANT
                                                     Edison Plaza
                                                     350 Pine Street, Suite 315
                                                     Beaumont, Texas 77701
                                                     Telephone: (409) 838-2168
                                                     Facsimile (409) 838-3145
                                                     david.barlow@davidwbarlow.com
                                                     Texas Bar No. 00793305



                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing motion was served upon the

Office of the Criminal District Attorney, Jefferson County Courthouse by electronic service, on the

22nd day of June, 2015.



                                                     /s/ David W. Barlow
                                                     DAVID W. BARLOW